Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sona Dalal on 14 December 2021.
The claims have been amended as follows:
In claim 23, in line 2, “in” has been deleted and -- of the reservoir unit and the fluid -- has been inserted after “temperature”. 
In claim 24, in line 1, “further comprising” has been replaced with -- wherein the increase in temperature caused by -- and in line 2 -- causes the fluid to be heated from room temperature up to -- has been inserted after “fluid”.  
In claim 35, in line 2, “in” has been deleted and -- of the reservoir unit and the fluid -- has been inserted after “temperature”. 
wherein the increase in temperature caused by -- and in line 2 -- causes the fluid to be heated from room temperature up to -- has been inserted after “fluid”.  
These amendments are consistent with the supporting terminology at page 48, lines 4-7 and 25-38 of the Specification, for each of the claim amendments.
The following is an examiner’s statement of reasons for allowance: Each of independent claims 18 and 28 remain distinguished over all of the prior art for reasons of record detailed in the July 12, 2021 Office Action and in view of the Terminal Disclaimer over U.S. patent 9,358,331 which has been Approved.
The claim amendments are for purposes of mitigating newly considered or discovered issues regarding 35 U.S.C. 112 (a) and (b) concerning making the claims consistent with the Specification at page 48, lines 4-7 and 25-28, and insufficient clarity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
12/14/2021
/JOSEPH W DRODGE/           Primary Examiner, Art Unit 1778